DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 06/03/2020. An initialed copy is attached to this Office Action.
Election/Restrictions
Applicant's election with traverse of Group I, Species A in the reply filed on 09/20/2021 is acknowledged. The traversal is on the grounds that claims 1-18 and 20 are generic to Species A and that the examination of all the claims is not believed to create an undue burden. This is not found persuasive because Group II recites a process of repairing an electroactive device with steps not presented in the product claims so that the product, as claimed in Group I, can be made by another and materially different process. In addition, Groups I and II would require completely different search strategies, queries, electronic resources, etc., thus creating a search and examination burden. The election requirement of Species A and B has been reconsidered in view of the reply filed 09/20/2021 and is hereby withdrawn. 
The requirement of Groups I and II is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burdis et al. (USPG Pub No. 2015/0029573), hereinafter “Burdis”.
Regarding claim 1, Burdis discloses an electroactive device (40/10) (see Figs. 2-4) comprising: a stack (Paragraph 31) comprising: a first electrode (45/15/11) and a second electrode (11/45/15) (see Figs. 1-4); and an electroactive layer (44/14) disposed between the first and second electrodes, wherein the stack comprises a mitigated area (P1/P3) essentially free of material corresponding with the first electrode (45/15/11) (see Figs. 2-6, Paragraphs 3, 4, 7, 31), and wherein at least a portion of the second electrode (11/45/15) and electroactive layer (44/14), as contained in the mitigated area, are functional (see Figs. 1-4, Paragraph 34). Paragraph 31 discloses that the electroactive device (40) of Fig. 4, when complete, comprises the same stack as that of electroactive device (10) of Figs. 1-3. Paragraph 3 describes the stack includes an electrochromic layer (14), an ion conductor layer (13), a counter electrode layer (12) and two transparent conductive layers (11 and 15). The corresponding layers of Fig. 4 are referenced as EC layer (44) and TCL (45). Paragraphs 4 and 5 additionally teach two areas that have been scribed, points P1 and P3, to prevent busbars from shorting together. These points are interpreted as a mitigating area. When P1 is interpreted as the mitigating area, the first electrode is interpreted as TCL (45/15) and the second electrode as TCL (11). When P3 is interpreted as the mitigating area, the first electrode is interpreted as TCL (11) and the second electrode as TCL (45/15). 
Regarding claim 2, Burdis discloses wherein an entire area of the second electrode (11/45/15) and electroactive layer (44/14), as measured in the mitigated area, are functional (Paragraphs 5, 34).

Regarding claim 8, Burdis discloses wherein the first electrode (45/15/11) has a surface abutting the mitigated area, and wherein the surface of the first electrode is generally perpendicular to the stack (see Figs. 1-4).
Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shrivastava et al. (USPG Pub No. 2017/0130523), hereinafter “Shrivastava”.
Regarding claim 11, Shrivastava discloses an electroactive device (Paragraph 47) comprising a region having a tint gradient, wherein the region is spaced apart from bus bars of the electroactive device (see Figs. 3B-3E, 4B-H, 5B-K, 9, Paragraphs 45, 50, 106, 115, 129).
Regarding claim 12, Shrivastava discloses wherein the tint gradient defines a minimum tint and a maximum tint, and wherein the minimum tint is disposed closer to a central region of the mitigated area as compared to the maximum tint (see Figs. 3B, 3C, 3E, 4B-H, 5B-K, 9, Paragraphs 45, 50, 98, 106, 115, 129). It is known in the art that the maximum or minimum tint is regulated by the amount of voltage applied.
Regarding claim 13, Shrivastava discloses wherein the electroactive device comprises a stack including a first electrode (TCO 2/TCO 1), a second electrode (TCO 1/TCO 2), and an electroactive layer (EC STACK) disposed between the first electrode and second electrode (see Figs. 5D-K).
Regarding claim 14, Shrivastava discloses wherein the region having the tint gradient is essentially free of material corresponding with the first electrode (TCO 2/TCO 1) (see Figs. 3B-3E, 4B-H, 5B-K, 9, Paragraphs 45, 50, 106, 115, 129).
Regarding claim 15, Shrivastava discloses wherein at least a portion of the second electrode (TCO 1/TCO 2) and electroactive layer (EC STACK), as contained in the region 
Regarding claim 16, Shrivastava discloses wherein an area surrounding the region having the tint gradient comprises a generally uniform tint state (see Figs. 3B-3E, 4B-H, 5B-K, 9, Paragraphs 45, 50, 98, 106, 115, 129).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Burdis (USPG Pub No. 2015/0029573) in view of Kalweit et al. (USPG Pub No. 2017/0160619), hereinafter “Kalweit”.

Regarding claim 5, Burdis and Kalweit teach the electroactive device as is set forth above, Kalweit further discloses wherein the angular offset is at least 0.5° (see Figs. 3-5, Paragraph 16). It would have been obvious to provide the electroactive device of Burdis with the teachings of Kalweit for at least the same reasons set forth above with respect to claim 4.
Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burdis (USPG Pub No. 2015/0029573) in view of Shrivastava (USPG Pub No. 2017/0130523).
Regarding claim 6, Burdis discloses the claimed invention, but does not specify wherein the mitigated area defines a tint gradient when the electroactive device is in a tinted state. In the same field of endeavor, Shrivastava discloses wherein the mitigated area defines a tint gradient when the electroactive device is in a tinted state (see Figs. 3B, 3C, 3E, 4B-H, 5B-K, 9, Paragraphs 45, 50, 106, 115, 129). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Burdis with wherein the mitigated area defines a tint gradient when the electroactive device is in a tinted state of Shrivastava for the purpose of providing an electroactive device with no visible scribe or cut line in the viewable area of the device (Paragraph 6).

Regarding claim 9, Burdis discloses the claimed invention, but does not specify wherein a tint time of the electroactive device is greater in the mitigated area as compared to an area of the electroactive device adjacent to the mitigated area. In the same field of endeavor, Shrivastava discloses wherein a tint time of the electroactive device is greater in the mitigated area as compared to an area of the electroactive device adjacent to the mitigated area (Paragraphs 98, 129). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Burdis with wherein a tint time of the electroactive device is greater in the mitigated area as compared to an area of the electroactive device adjacent to the mitigated area of Shrivastava for the purpose of providing an electroactive device with no visible scribe or cut line in the viewable area of the device (Paragraph 6).
Regarding claim 10, Burdis discloses the claimed invention, but does not specify wherein the first electrode is electrically coupled with a first bus bar and the second electrode is electrically coupled with a second bus bar. In the same field of endeavor, Shrivastava discloses wherein the first electrode is electrically coupled with a first bus bar and the second electrode is electrically coupled with a second bus bar (see Figs. 5D, 5G-H, 5J-K, Paragraph 129). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Burdis with wherein the first electrode is 
Prior Art Citations
              Rukavina (USPG Pub No. 2007/0002420), Bergh et al. (USPG Pub No. 2014/0043667), Kalweit et al. (USPG Pub No. 2015/0153622) are each being cited herein to show an electroactive device that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/4/2021